Title: [January 1775]
From: Washington, George
To: 




Jan. 1st. At home all day. Doctr. Craik went away after Breakfast.
 


2. Genl. Lee and myself rid up to Alexandria & returnd in the Afternoon. Mr. Richd. Washington went away after Dinner.
 


3. At home all day.
 


4. Genl. Lee went away after Breakfast. A Mr. Tarrant Breakfasted & Dined here. And Mr. & Mrs. Custis, & Miss Calvert came here in the Afternoon.

	
   
   Leonard Tarrant was visiting GW as a representative of the firm of Balfour & Barraud, of Norfolk, seeking to obtain from GW “about a Thousand Barr[el]s flour & a few hundred Bar[rel]s of bread” (Balfour & Barraud to [GW], 25 Dec. 1774, DLC:GW). Tarrant got his contract.


	
   
   GW today lent Charles Lee £15 cash, probably for traveling expenses to Williamsburg. According to a memorandum that GW wrote for Fielding Lewis on 30 April 1775, the debt was to be discharged by Col. William Byrd, with whom Lee supposedly left money for that purpose (PHi: Gratz Collection). Nevertheless, the £15, plus £9 12s. which GW lent Lee in June of this year, remained unpaid until four years after Lee’s death, when the account was settled without interest by the executor of his estate (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 137).



 


5. At home all day.
 


6. Mr. George Digges & three of his Sisters—to wit Tracy; Nancy & Jenny, and Mr. Danl. Carroll & Nancy Peake came here & stayed all Night.
 


7. Mr. Digges & his Sisters and Mr. Carroll went away after Breakfast.
 


8. Miss Nancy Peake went away after Breakfast. Doctr. Rumney Dined and lodged here.
 



9th. At home all day. Doctr. Rumney & Mrs. Newman went away after Breakfast.
 


10. At home all day, Mr. Stone dined here.
 


11. Again at home and alone.
 


12. Went a Fox hunting—found but did not kill.
 


13. At home all day alone.
 


14. Ditto—Ditto.
 


15. Went to Pohick Church & returnd to Dinner. Colo. Mason & Son, Mr. Dulany & Mr. Cockburn came home with me & stayed all Night.
 


16. Went up to Alexandria to a review of the Independant Company & to choose a Com[mitt]ee for the County of Fairfax.


   
   When first organized in Sept. 1774, the company agreed to limit its number to 100 men, to elect its own officers, to drill from time to time, and to supply its own ammunition. Each volunteer was to carry “a good Fire-lock and Bayonet, Sling Cartouch-Box, and Tomahawk” and to dress in “a regular Uniform of Blue, turn’d up with Buff” (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:211).



   
   Although most of the Virginia county committees that had been formed before the Continental Association transferred their authority to meet and act from the Virginia Association to the Continental Association in the fall of 1774, there was strong sentiment to hold new elections for county committees as called for by the 11th article of the Continental Association. Many counties simply reelected the old committees or changed them slightly; some other counties took advantage of these new elections to expand the membership of their committees.



 


17. Under Arms this day also and in Committee in the Eveng.


   
   Today the committee, chaired by GW, passed resolutions to assess 3s. for every tithable in the county to pay for powder, to keep a list “of such persons as shall refuse to pay the same,” and to organize a. countywide militia system of 68–man companies (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:212–13).



 


18. In Committee all day.


   
   No contemporary reference has been found during the period covered by GW’s diaries to any county committee in Virginia being called a committee of safety, each committee usually referring to itself merely as “the committee” for the county.



 



19. Returnd home to Dinner alone.
 


20. At home all day. Miss Calvert returnd home.
 


21. Went a hunting with Mr. Custis. Killd a Dog Fox & returnd to Dinner.
 


22. At home all day. Danl. Jenifer Adams came here abt. 11 Oclock, & went away. Price Posey came—Dined and stayd all Night.

	
   
   Adams was still trying to settle his debts to GW growing out of his role in the 1772 voyage of the brig Fairfax to the West Indies (see main entry for 22 July 1772). GW was pressing “that worthless young Fellow” Adams for possession of about 550 acres of Adams family lands in Charles County, Md., which GW accepted later in the year as “all I am likely to get for my debt” (GW to Robert McMickan, 10 May 1774, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 99; Daniel Jenifer Adams to GW, 4 Feb. 1775, DLC:GW; GW to Thomas Pollock, 29 Nov. 1773, DLC:GW).



 


23. At home all day. Doctr. Rumney came here in the Afternoon.
 


24. Doctr. Rumney visited the Sick—returnd to Dinner & stayed all Night. Mr. Alexr. Ross dind & went away after it.
 


25. Doctr. Rumney visited the Sick & returnd to Dinner. I went a hunting. Found a fox but did not kill it.
 


26. Went up to Alexandria to an intended meeting of the Trustees for opening the Rivr. Potomack. None met. Stayd in Alexandria all night & bo[ugh]t a parcel of Servants.


   
   This meeting had been called to “form and digest proper Plans to be laid before the Assemblies of Virginia and Maryland” in the hope of raising capital for John Ballendine’s Potomac navigation project (Va. Gaz., D, 7 Jan. 1775).



 


27. Went up to four Mile run to view the Land bought of Mr. Mercer. Lookd at part of it, & returnd home at Night.


   
   Four Mile Run is a small stream, about eight or nine miles long, which flows into the Potomac approximately four miles north of Hunting Creek. The land GW bought from James and George Mercer consisted of two patents, one for 378 acres and the other for 790 acres. These lands were deeded to GW 12 Dec. 1774 and proved 15 Oct. 1775. GW paid £892 for the two tracts (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 39–60).



 



28. At home all day alone.
 


29. At home all day. Ditto. Mr. & Mrs. Custis went to Pohick Church & from thence to Colo. Masons.
 


30. Rid into the Neck to see the Sick People—came home by Muddy hole. A Mr. Bruce dined here.


   
   Normand Bruce (d. 1811), of Frederick County, Md., brought a letter of introduction from Thomas Johnson, who wrote: “his Drift is to persuade people in general to manufacture coarse Linnens in earnest, to shew that Hemp is the proper material for us to rely on much in preference of Flax. . . . he wishes for your Encouragement of a Work so well intended” (17 Jan. 1775, DLC:GW).



 


31. At home all day. Miss Dent & a daughter of Captn. Marshalls dind here.


   
   The daughter of Capt. Thomas Hanson Marshall of Marshall Hall was Mary Marshall (1767–1789). Miss Dent is probably Mary’s aunt, Sarah Dent, a sister of Mary’s mother, Rebecca Dent Marshall, who died in 1770 (NEWMANHarry Wright Newman. The Maryland Dents: A Genealogical History of the Descendants of Judge Thomas Dent and Captain John Dent Who Settled Early in the Province of Maryland. Richmond, Va., 1963., 35).



